Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Rockland County (Nelson, J.), rendered July 26, 1988, convicting him of kidnapping in the second degree, upon his plea of guilty, and imposing sentence of 7 Vi to 15 years’ imprisonment.
Ordered that the sentence is affirmed.
We find unpersuasive the defendant’s contention that his sentence is unduly harsh and excessive so as to constitute cruel and unusual punishment. The defendant’s lengthy criminal record, his unwillingness to rehabilitate himself, and the serious nature of the instant offense, support the conclusion that the challenged sentence is appropriate. The defendant has failed to present any circumstances warranting a reduction in sentence, and his claim of cruel and unusual punishment is factually and legally unavailing. Thompson, J. P., Lawrence, Sullivan, Harwood and Balletta, JJ., concur.